Citation Nr: 0001842	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  96-39 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for heart disease.    


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
February 1949.    

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA), Manila, Philippines, Regional Office 
(RO).   

In an August 1997 decision, the Board determined that the 
claims for entitlement to service connection for heart 
disease, hypertension, and pulmonary tuberculosis were not 
well-grounded, and the claims were denied.  Thereafter, a 
timely appeal of that decision was filed to the United States 
Court of Appeals for Veterans Claims (formerly the Court of 
Veteran Appeals) (Court).  In an Order, dated in March 1999, 
the Court determined that the veteran's claims were well-
grounded.  See [citation redacted].    

In the May 1999 Order, the Court determined that the 
veteran's claims for entitlement to service connection for 
heart disease, hypertension, and pulmonary tuberculosis were 
well-grounded.  [citation redacted].  The Court determined, however, that a remand of the claim 
for service connection for pulmonary tuberculosis was not 
appropriate.  The Court indicated that based upon the 
evidence of record, the claim would not succeed on the 
merits, and therefore, the Board's decision that the claim 
was not well-grounded was not prejudicial error.   
[citation redacted].  The Court held that the 
claim for entitlement to service connection for hypertension 
to be abandoned by the veteran, since it was not raised in 
the veteran's brief.  Id. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.  

2.  The veteran's heart disease was not incurred in service, 
did not manifest within one year from service separation, and 
is not medically related to the veteran's period of service.   


CONCLUSION OF LAW

Heart disease was not incurred or aggravated in service, and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 
3.303, 3.304(f), 3.307, 3.309 (1999). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for entitlement to 
service connection for heart disease is well-grounded.  The 
Board also finds that the VA has met its duty to assist the 
veteran in the development of his claim.  The Board is 
satisfied that all facts have been properly developed.  The 
RO made a diligent effort to obtain all pertinent treatment 
records identified by the veteran, but to no avail.  In 
October 1995 and in November 1996, the RO requested the 
veteran to provide additional evidence in support of his 
claim.  No further assistance is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.326 (1999). 

In this case, it appears that complete copies of the 
veteran's service medical records are not available.  The 
Board finds that the RO made a diligent effort to locate and 
obtain complete copies of the veteran's service medical 
records.  The National Personnel Records Center (NPRC) 
conducted a search for the veteran's service medical records 
in April 1996, and indicated that there were no service 
medical records, because such records were destroyed in a 
fire.  In cases where the veteran's service medical records 
are unavailable through no fault of his or her own, there is 
a heightened obligation to explain findings and conclusions 
and to carefully consider the benefit of the doubt doctrine 
under 38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, l Vet. 
App. 365 (1991). 

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

In addition, as the veteran served continuously for ninety 
(90) or more days during a period of war or after December 
31, 1946, if cardiovascular disease became manifest to a 
degree of 10 percent within one year from the date of his 
termination of such service, such condition would be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  Such 
a presumption would be rebuttable, however, by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999). 

The VA must determine whether evidence supports the veteran's 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Analysis

The veteran asserts that he incurred heart disease within the 
one year from his separation from service in February 1949.  
He claims that he was not treated for this disorder while he 
was in service.

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
heart disease. 

As noted above, the veteran's service medical records were 
destroyed in a fire.  The Board points out, however, that the 
veteran contends that he was not treated for his claimed 
disability while in service.  The only evidence that the 
veteran submitted in support of his claim was a medical 
certificate by Dr. Sta Maria and his own lay statements.  

In the October 1995 medical certificate, Dr. Sta Maria stated 
that the veteran had been treated by him, on and off, since 
1950 up to the present, for "hi-blood w/ BP 220/120, 
malignant," and "Heart disease, angina pectoris."  Dr. Sta 
Maria stated that the veteran used to consult him off and on 
due to those debilitating diseases.  He indicated that on 
that date, the veteran consulted him for the last time and 
his disabilities "mention above become more progress."  Dr. 
Sta Maria stated that clinical records and X-ray examinations 
could not be issued due to a fire that gutted his house and 
clinic in 1983.  

In a memorandum for file, the RO indicated that an interview 
with Dr. Sta Maria disclosed that the doctor graduated from 
the University of San Tomas and received his medical license 
in 1937; he specialized in pulmonary diseases.  The RO 
indicated that according to the records on file at the 
Professional Regulations Commission, Dr. Sta Maria last 
renewed his license in 1975.  His correspondence indicated 
that the doctor's current position was as a medical officer 
for the Department of Health.  The RO indicated that Dr. Sta 
Maria was a regular contributor of medical statements in 
support of VA claimants.  The statements usually identify 
medical conditions and show the period of time that treatment 
was rendered, oftentimes 40 to 50 years ago.  The RO 
indicated that they had made numerous requests for Dr. Sta 
Maria clinical and/or treatment files contemporaneous to the 
periods of alleged treatment; however, they have been advised 
by the doctor that all such records were destroyed in a fire 
in 1983.  The RO concluded that the statements by Dr. Sta 
Maria describing medical histories prior to 1983 are based 
solely upon the doctor's memory and are unsubstantiated by 
supportive medical documentation.  The RO determined that it 
would serve no useful purpose to pursue further development 
of clinical records from Dr. Sta Maria for treatment rendered 
prior to 1983.  

The Board finds that the statement by Dr. Sta Maria is not 
credible and has no probative value.  It appears that Dr. Sta 
Maria based this statement upon his memory.  There are no 
clinical records available to support his medical statement.  
The Board points out that the medical statement is based upon 
his recollection of events that occurred forty-five years 
prior.  For instance, Dr. Sta Maria indicated that he had 
treated the veteran for high blood pressure since 1950 and he 
reported a blood pressure reading of 220/120.  The Board 
finds that it is not believable that Dr. Sta Maria would be 
able to recall such detailed information about the veteran 
after forty-five years.   

The veteran asserts that his cardiovascular disorder first 
manifested within one year from the day he separated from 
service, which was February 7, 1949.  The Board points out 
that the medical statement by Dr. Sta Maria does not indicate 
the date on which the heart disease was diagnosed.  Dr. Sta 
Maria only states that the treatment began in 1950.  There is 
no indication that this disorder was diagnosed within the 
presumptive period, which was from February 7, 1949 to 
February 7, 1950.  Even if Dr. Sta Maria's statement was 
credible, it is more probable that the veteran's disorder was 
diagnosed sometime after February 7, 1950.  Thus, the Board 
concludes that this evidence is not sufficient to establish 
service connection for heart disease, on a presumptive basis, 
under the provisions of 38 C.F.R. § 3.307 and § 3.309.     

The Board also notes that as discussed above, the RO 
investigated Dr. Sta Maria and concluded that his statements 
were not substantiated.  The Board also points out that in 
Cruzada v. Gober, U.S. Vet. App. No. 96-1132 (Sep. 16, 1997), 
a non-precedential memorandum decision, a judge for the Court 
held that the Board's determination that Dr. Santa Maria's 
certification is not credible has a plausible basis in the 
record.  In Alcaide v. Gober, U.S. Vet. App. No. 96-1259 
(Sep. 16, 1997), a non-precedential memorandum decision, 
another judge of the Court affirmed a Board decision in which 
the Board's determined that Dr. Santa Maria's statements were 
minimally probative because they were based upon the doctor's 
memory of events occurring more than 25 years ago, and there 
was no clinical evidence to support the doctor's opinion. 

The circumstances in the Cruzada case were strikingly similar 
to those in the case at hand, wherein Dr. Santa Maria alleged 
that he had treated the veteran in question for many years 
for heart disease.  The Court, in Cruzada, noted that Dr. 
Santa Maria based his diagnosis in that case entirely on his 
recollection of events that occurred many years earlier--more 
than 40 years, without the benefit of clinical records to 
consult, and yet, in spite of that, he was able to recall 
very specific information (i.e., the exact blood pressure 
reading that he supposedly recorded when examining the 
veteran more than 40 years earlier).  The Court held that his 
purported ability to recall that level of information under 
those circumstances was beyond what could reasonably be 
expected and, therefore, was speculative and insufficient to 
serve as a basis for service connection.  The Board believes 
that this case presents similar circumstances and that a 
similar conclusion is warranted. 

The veteran asserts that his heart disease first manifested 
within one year from his service separation in February 1949.  
Although the veteran and other lay persons are competent to 
provide an account of the veteran's symptoms, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge."  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran himself does not possess the 
technical or specialized knowledge to provide a probative 
conclusion with respect to the issue of whether his heart 
disease was incurred in service or is medically related to 
his period of service, or when this disorder first 
manifested.  Thus, the Board finds that the veteran's 
statements are not sufficient to establish service connection 
for heart disease.  

The Board finds that the veteran has not submitted any 
probative, credible evidence that establishes that heart 
disease was incurred in service or within one year from 
service separation in February 1949, or is medically related 
to his period of service.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54. 

In this case, for the reasons stated above, the Board has 
concluded that the preponderance of the evidence is against 
the veteran's claim for service connection for heart disease.  
The doctrine of reasonable doubt, therefore, does not apply 
in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert, 1 Vet. App. 49.  Accordingly, the veteran's 
claim must be denied. 


ORDER

Entitlement to service connection for heart disease is 
denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

